Appellant files a motion for rehearing, and asks for a certiorari, insisting that in the original opinion we misquoted the charge complained of. Appellant insists that the original charge reads as follows: "The defendant is presumed to the innocent until his guilt *Page 477 
is established by the satisfaction of the jury beyond a reasonable doubt, and unless you are so satisfied, find him not guilty." We do not think it necessary to grant the writ of certiorari on a technical matter of this character. It would not be such error as would authorize a reversal of this case, concede the charge to be as stated. The motion for certiorari is denied, and the motion for rehearing overruled.
Motion overruled.